DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckmann et al. (US Serial No. 2013/0131268), in view of Korte et al. (GB 2134517).
Regarding claims 19, 20, and 22; Buckmann et al. teaches a radiation curable coating (instant claim 22) composition comprising: a) 1 to 90 wt% of at least one multifunctional (meth)acrylated oligomer selected from the group consisting of polyester(meth)acrylate, urethane (meth)acrylate, epoxy(meth)acrylate, polyether (meth)acrylate, amine modified (meth)acrylate, acrylic (meth)acrylates and mixtures thereof (instant claim 20); b) 10 to 80 wt% of at least one C8 to C20 monofunctional aliphatic alkyl (meth)acrylate; c) 0 to 40 wt% of at least one monomeric reactive diluent not comprising a) or b); the coating composition additionally comprises 0.1 to 15 wt%, preferably 3 to 8 wt% [0052] of matting agents by weight of the coating composition [0013-0016].  Buckmann et al. teaches standard matting agents to be used in the present invention include, for example, heavy metal soaps (i.e. alkaline alkaline earth and heavy metal salts of fatty acids).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Buckmann et al. fails to explicitly teach the heavy metal soap is calcium stearate, lithium stearate, or zinc stearate.  Korte et al. “heavy metal soaps” are widely used in commercial applications, specifically as flattening agents (i.e. matting agents) for varnishes and rubbers [p1, line5-10].  Korte et al. teaches preferred heavy metal soaps include for example, calcium stearate [Ex1] and zinc stearate [Ex11].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the calcium stearate or zinc stearate, as taught by Korte et al., to the radiation curable coating composition as disclosed by Buckmann et al., and would have been motivated to do so since Buckmann et al. teaches standard matting agents to be used in the present invention include, for example, heavy metal soaps; and Korte et al. teaches the heavy metal salts of the present invention are suitable for use as flattening agents for varnishes and lacquers.  One of ordinary skill in the art would have looked to Korte et al. for suitable examples of heavy metal salts of fatty acids to be used in the compositions of Buckmann et al.
The Examiner makes note that compound (c) is not explicitly required by the claimed limitations, and thus is optional.
Regarding claim 21; Buckmann et al. teaches the composition contains less than 5 wt% of a solvent [0057].
Regarding claims 23; Buckmann et al. teaches a coating having a thickness of 12 microns [0020]; the 85 gloss of the matte composition upon curing is 80, most preferably 60, especially 45, and most especially 40; and the 60 gloss of the matte composition upon curing is <15, more preferably ≤10, most preferably ≤8, and most especially ≤5 [0021-0022].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767